Citation Nr: 0514747	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
August 1993.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Little Rock, Arkansas (RO).

The veteran raised the issue of entitlement to service 
connection for folliculitis barbae in a statement received in 
June 2003.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of gastroesophageal 
reflux disease (GERD).

2.  The service medical records reveal two instances of 
treatment for symptoms of nausea and vomiting during service 
with a final diagnosis of possible gastroenteritis.  

3.  The veteran's final service department medical 
examination did not reveal any abnormalities of the 
gastrointestinal system.

4.  There is no competent medical evidence linking the 
veteran's current GERD to his military service or to service-
connected irritable bowel syndrome.  


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim in a letter dated August 
2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim, and afforded the veteran a VA 
examination.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to service connection for 
reflux disease.  He claims that he had upper gastrointestinal 
symptoms of nausea and vomiting throughout military service, 
and that these symptoms have continued until the present.  

The veteran's service medical records reveal two instances 
where he sought treatment for complaints of nausea and 
vomiting.  A June 1988 sick call record reveals that the 
veteran reported stomach pain, nausea, and vomiting.  The 
impression was gastroenteritis.  In May 1990, the veteran 
again sought treatment for complaints of vomiting with 
abdominal cramping.  He reported having the symptoms for a 
few days after eating local food.  The impression was 
possible gastroenteritis and the veteran was treated with 
Kaopectate.  In October 1992, a medical board examination of 
the veteran was conducted.  While the examination report 
focused on his orthopedic disorders, the examination report 
did not reveal that the veteran had any abnormalities of the 
gastrointestinal system.  The veteran indicated "no" to 
questions about having indigestion and stomach trouble on the 
accompanying report of medial history.  

VA medical records dated March 1996 reveal that the veteran 
had complaints of indigestion with abdominal cramping.  
Gastrointestinal evaluation revealed diagnoses of irritable 
bowel syndrome and antral gastritis.  Service connection is 
in effect for irritable bowel syndrome and the majority of VA 
treatment records related to gastrointestinal treatment are 
related to treatment of his lower gastrointestinal symptoms 
of irritable bowel syndrome, with the associated diarrhea.  

A May 2000 VA emergency room treatment record reveals that 
the veteran had symptoms of nausea, vomiting, and diarrhea.  
The assessment was gastroenteritis, while a record the next 
day reveals a diagnosis of GERD.  

In November 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c).  At this hearing, the 
veteran testified that he had symptoms of nausea and vomiting 
during service and that he has had these same symptoms until 
the present.  The veteran's lay testimony is competent to 
establish the occurrence of an injury or easily identifiable 
symptoms such as nausea and vomiting; however, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In April 2004, the most recent VA examination of the veteran 
was conducted.  The examining physician reviewed all of the 
evidence of record.  The veteran reported symptoms of nausea, 
with vomiting five to six days a week, along with heartburn 
and indigestion.  The evidence indicated that the veteran was 
being treated with Tagamet and Prilosec, but not taking 
antacids.  The physical examination revealed mild generalized 
epigastric tenderness.  The diagnosis was GERD.  The 
examining physician's medical opinion was that the veteran's 
current GERD was unrelated to the bouts of vomiting during 
service and was unrelated to the service-connected irritable 
bowel syndrome.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Finally, service connection 
is warranted when a service-connected disability aggravates a 
nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for GERD.  The 
service medical records reveal that the veteran had two 
instances of treatment for nausea and vomiting during service 
with diagnoses of gastroenteritis.  However, the veteran's 
separation examination revealed a normal gastrointestinal 
system and the veteran did not report having gastrointestinal 
symptoms.  Subsequent to service discharge, the objective 
medical evidence of record reveals that the veteran again 
reported symptoms of heartburn, nausea, and vomiting 
beginning in 1996, which was approximately 3 years after he 
separated from service.  There is a current diagnosis of 
GERD.  Nevertheless, the VA examiner in 2004 provided an 
opinion, after a review of the medical evidence, that the 
veteran's current GERD is not related to his military service 
and is not related to or aggravated by his service-connected 
irritable bowel syndrome.  

Accordingly, as there is no evidence which provides the 
required nexus between GERD and the veteran's military 
service or a his service-connected irritable bowel syndrome, 
service connection is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for GERD is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


